DETAILED ACTION
Claims 1-18 are pending, and claims 1-11 are currently under review.
Claims 12-18 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/18/2022 has been entered.  Claims 1-18 remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a second gas mover” wherein first and second gas movers are “proximate opposite lateral ends of the recoater”.  It is not clear to the examiner as to what structure is required by the terms “gas mover” as amended.  The only mention of a second gas mover in the instant specification pertains to an identical gas mover structure located at a trailing side of the recoater [p.6, fig.4 spec.].  Furthermore, [p.6-7 spec.] discloses first and second inlets of a gas mover, wherein said first and second inlets are proximate lateral ends of the recoater.  These inlets are further depicted in [fig.4 spec.].  Accordingly, it is unclear to the examiner as to whether the terms “gas movers” as claimed refer to an actual structure of a gas moving unit, or whether said terms merely refer to respective inlets of a gas moving unit.  The examiner interprets the aforementioned terms to refer to respective inlets of a gas moving unit in view of the aforementioned passages of the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlick et al. (US 2018/0207721).
Regarding claim 1, Schlick et al. discloses a device for additive manufacturing [abstract]; wherein said device includes a coating apparatus (14) that applies powder to a platform (16), as well as a suction channel (22) with a plurality of suction openings (24) [0020, fig.1].  The examiner notes that the recitations of “configured to push…,” “configured to flow gas…,” and “for removal of excess powder…” are instances of functional language which, upon further consideration, merely impart a structure that would be capable of performing the aforementioned functions.  See MPEP 2114.  Accordingly, the coating apparatus of Schlick et al. is expressly taught to apply powder to a platform by movement of the coating apparatus along the platform (ie. in an advancing direction) as explained above [0020].  Schlick et al further teaches that the suction openings serve to remove waste gases and/or particles, wherein the suction openings at the ends (30, 32) of the suction channel are considered to meet the claimed limitations of a first and second gas mover proximate opposite lateral ends of the recoater [abstract, 0020-0021, fig.1].
Regarding claim 2, Schlick et al. discloses the device of claim 1 (see previous).  As stated above, Schlick et al. discloses a platform (16) which is stationary relative to the recoater apparatus movement [0020, fig.1].  Schlick et al. further teaches a gas supply (28) and suction device (36) as seen in fig.1, which are considered to meet the limitations of a gas inlet and gas outlet, respectively, located at lateral opposite ends of the build platform (16) [0021-0022, fig.1].
Regarding claims 5-7, Schlick et al. discloses the device of claim 1 (see previous).  As stated above, Schlick et al. depicts the inlets (24) being vacuum gas inlets mounted on the recoating apparatus [fig.1].  Schlick et al. teaches said inlets oriented in the direction of the platform, which is considered to be a forward advancing direction since the recoater arm moves toward the platform to apply powders as recognized by one of ordinary skill [0021].  Although a vacuum hose is not expressly depicted, the examiner submits that this feature would have been expected to be present because the inlets must naturally be connected to a vacuum source in order to function, as would have been recognized by one of ordinary skill.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlick et al. (US 2018/0207721) in view of Cox et al. (US 2006/0214335).
Regarding claims 3-4, Schlick et al. discloses the device of claim 1 (see previous).  Schlick et al. does not expressly teach powder drains as claimed.  Cox et al. discloses a powder bed additive manufacturing apparatus [abstract, fig.3]; wherein said apparatus is provided with two overflow powder containers opposite each other across said powder bed to collect and recover residual overflow powder [0043-0044, fig.3].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Schlick et al. by including the overflow powder containers of Cox et al. at opposite ends of the build platform to recover residual powder as taught by Cox et al.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlick et al. (US 2018/0207721) in view of Lindemann et al. (US 2002/0152002).
Regarding claim 8-10, Schlick et al. discloses the device of claim 1 (see previous).  Schlick et al. does not expressly teach that the gas movers are blowers as claimed.  Lindemann et al. teaches that it is known to remove excess waste powder in powder bed additive manufacturing by suction or blowing [abstract, 0018].  In other words, blowing and suction are disclosed by Lindemann et al. to be art-recognized equivalent means for removing waste powder during additive manufacturing.  See MPEP 2144.06.  Accordingly, the examiner submits that it would have been obvious to one of ordinary skill to substitute the suction device and suction openings of Schlick et al. for a blowing device with blowing openings because it is prima facie obvious to substitute known equivalents for similar purposes.  The examiner notes that substitution of the suction openings of Schlick et al. for blowing openings would suggest blowing openings facing forward in an advancing direction toward the platform as claimed, wherein a blow hose would similarly have been expected to be present because the blowing openings would naturally be connected to a blowing source in order to function, as would have been recognized by one of ordinary skill.  The examiner further submits that it would have been obvious to utilize compressed gas for the blower as one of ordinary skill would recognize compressed gas as a commonly known means of supplying gas flow.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlick et al. (US 2018/0207721) in view of Bechmann et al. (US 2018/0133967).
Regarding claim 11, Schlick et al. discloses the device of claim 1 (see previous).  Schlick et al. does not expressly teach a compressed gas source with a blower outlet as claimed.  Bechmann et al. discloses mounting a gas flow element (9a) onto a coater (6a) to improve efficiency of removing impurities [0013, 0041].  Therefore, it would have been obvious to one of ordinary skill to modify the device of Schlick et al. by including a gas flow element as disclosed by Bechmann et al. to improve efficiency of removing impurities.  The examiner further submits that it would have been obvious to utilize compressed gas for the blower as one of ordinary skill would recognize compressed gas as a commonly known means of supplying gas flow.

Response to Arguments
Applicants’ remarks are moot in view of the new grounds of rejection above.

Conclusion
The examiner notes that amending the claims to reflect [fig.1-4 spec.] of only two vacuum inlets would appear to overcome the prior art of Schlick et al. which teaches an entire row (ie. more than two) of inlets.
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734